*493Defendants did not establish their entitlement to judgment as a matter of law. Defendants submitted affirmed medical reports of an orthopedist and a neurologist, who both examined plaintiff and found that he had normal ranges of motion in his lumbar spine and knees. However, the failure to indicate the objective tests used to determine the range of motion in plaintiffs lumbar spine precludes the grant of summary judgment (see Garvey v Talukder, 74 AD3d 477 [2010]; Beazer v Webster, 70 AD3d 587 [2010]).
In view of the foregoing, it is not necessary to consider plaintiffs opposition to the motion (see Reyes v Diaz, 82 AD3d 484 [2011]). Concur — Mazzarelli, J.E, Andrias, Renwick, Freedman and Manzanet-Daniels, JJ.